Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos. 333-165162 and 333-140921 on Form S-3, 333-136911 on Form S-4, and 333-168540, 333-150312, 333-150312, 333-150311, 333-140912, 333-71990, 333-71992, 333-81134, 333-127890, 333-127889 on Form S-8 of Integrys Energy Group, and Registration Statement Nos. 333-177682 on Form S-3 and 333-127889-01 and 333-71990-01 on Form S-8 of Wisconsin Public Service Corporation of our report dated June 15, 2011, appearing in this Annual Report on Form 11-K of the Integrys Energy Group Employee Stock Ownership Plan for the year ended December 31, 2011. /s/ Deloitte & Touche LLP Milwaukee, Wisconsin June 18, 2012
